               Case 19-25435-LMI          Doc 78       Filed 06/23/21   Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re                                                          CASE NO.: 19-25435-BKC-LMI
                                                               Chapter 7
AAA MACHINERY PARTS AND
RENTALS, LLC,
EIN #XX-XXXXXXX

            Debtor.                   /

          TRUSTEE, JOEL L. TABAS’ (1) NOTICE OF NON-COMPLIANCE AND
           (2) EX PARTE MOTION FOR ENTRY OF ORDER TO SHOW CAUSE

        Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of AAA Machinery Parts

and Rentals, LLC (the “Trustee”), through counsel, and pursuant to this Court’s Order

Granting Trustee’s Motion to Compel Compliance with Subpoena Against Machinery Sales

Construction Inc. [ECF 71] entered on May 12, 2021 (the “Order”), gives notice that the

Machinery Sales Construction, Inc. (“MSC”) has failed to: produce documents and

information, as directed by this Court pursuant to Paragraph 2 of the Order.

        The Trustee asserts that MSC’s willful failure to comply with the Order is prejudicing

the Trustee’s administration of this Estate and warrants a finding of contempt against MSC.

Accordingly, the Trustee seeks an entry of an order to show cause, in the form that

accompanies this Motion, scheduling a hearing for the Debtor to show cause why MSC should

not be held in contempt of this Court for its willful violation of the Order, and why sanctions,

including, but not limited to, monetary sanctions against MSC in the form of reimbursement

of the Trustee’s attorneys’ fees and costs, should not be imposed.

        WHEREFORE, Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of AAA

Machinery Parts and Rentals, LLC respectfully requests this Honorable Court enter an Order:

(1) to show cause why Machinery Sales Construction, Inc. should not be held in contempt for




                                                   1
               Case 19-25435-LMI        Doc 78       Filed 06/23/21   Page 2 of 2
                                                                      Case No. 19-25435-BKC-LMI


the violation of a Lawful Order of this Court, and schedule a hearing on same; and (2) granting

such other and further relief as this Court deems just and proper.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 23, 2021, a true and correct copy of the foregoing

was served via electronic transmission to the parties who are currently on the list to receive

e-mail notice/service for this case, and via U.S. Mail to:

 Machinery Sales Construction, Inc.
 c/o David Julio Morales
 7999 NW 54th Street
 Doral, FL 33166

 AAA Machinery Parts and Rentals LLC
 5501 NW 82nd Ave.
 Miami, FL 33166


                                            Respectfully submitted,

                                            /s/ Jessika Arce Graham
                                            Jessika Arce Graham
                                            Fla. Bar No. 72452
                                            Tabas & Soloff, P.A.
                                            Attorneys for Chapter 7 Trustee
                                            25 S.E. 2nd Avenue, Suite 248
                                            Miami, Florida 33131
                                            Telephone: (305) 375-8171
                                            Facsimile: (305) 381-7708
                                            jgraham@tabassoloff.com




                                                 2
